Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 2/16/2021 and 8/4/2021 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the inboard-most portion of said sprockets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morbark, LLC (https://www.youtube.com/watch?v=X38DmGWb8SM&t=109s).
Regarding claim 1, Morbark, LLC teaches a compact utility loader comprising: a frame including a lower portion and an upper portion, wherein a width of said lower portion is smaller than a width of said upper portion (screenshot at 0:10 of video, shown in FIG. 1 below); and a first track and a second track, each being positioned on either side of said frame, wherein each of said tracks has a width of at least 7.5 inches (screenshot at 1:37 of video, show below in FIG. 2 of this office action), wherein said compact utility loader has an overall width of no more than 36 inches (screenshot at 1:35 of video, shown below in FIG. 3 of this office action).

    PNG
    media_image1.png
    369
    376
    media_image1.png
    Greyscale

FIG 1. Compact Utility Loader Frame

    PNG
    media_image2.png
    599
    776
    media_image2.png
    Greyscale

FIG. 2 Compact Utility Loader Track Width

    PNG
    media_image3.png
    608
    777
    media_image3.png
    Greyscale

FIG. 3 Compact Utility Loader Overall Width
Regarding claim 2, Morbark, LLC teaches the compact utility loader of claim 1, wherein a cross section of said frame has a T-shape (screenshot at 0:10 of video, shown above in FIG. 1 of this office action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Morbark, LLC.
Regarding claim 3, Morbark, LLC does not explicitly teach that the ratio of the width of said lower portion of said frame to the width of said upper portion of said frame is within a range between 3:5 and 4:5. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morbark, LLC to use a ratio of the width of said lower portion of said frame to the width of said upper portion of said frame is within a range between 3:5 and 4:5, so as to achieve an optimal center of gravity, as optimizing the center of gravity of the loader would increase the lift capacity and stability of the loader, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
	Regarding claim 6, Morbark, LLC teaches he compact utility loader of claim 1, wherein said tracks are configured to exert a pressure of no more than 4.2 psi onto the ground (screenshot at 1:44 of video, shown below in FIG. 4 of this office action). Morbark, LLC does not explicitly teach that the weight of the compact utility loader is within a range of 3000 and 3400 pounds. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morbark, LLC to use a weight within a range of 3000 to 3400 pounds, so as to achieve an optimal operating capacity (35% of tip capacity), as increasing the weight of the loader to this range would increase the lift capacity of the loader, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Morbark, LLC in view of Roske et al. (WO 2017040643 A1), hereinafter Roske.
Regarding claim 4, Morback, LLC teaches all of the elements of the current invention as stated above and also teaches the compact utility loader of claim 1, further comprising a pair of track frames extending from either side of said lower portion of said frame, and wherein said tracks are supported on said track frames (screenshot at 1:44 of video, see FIG. 4 of this office action below),
	but does not teach wherein said track frames are welded to said lower portion of said frame.
	Roske teaches a compact utility loader 200 comprising a pair of track frames 211 extending from either side of the lower portion of the frame 212, wherein said track frames are welded to said lower portion of said frame (FIG. 2, ¶ [0022]), and wherein two tracks 242A, 242B are supported on said track frames.
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to additionally use the track frames welded to the lower portion of the frame taught by Roske with the compact utility loader taught by Morbark, LLC to allow for a stronger connection between the track frames and the mainframe which would result in a more durable undercarriage for the compact utility loader, increasing its service life and reducing future maintenance costs.

    PNG
    media_image4.png
    570
    1111
    media_image4.png
    Greyscale

FIG. 4 Compact Utility Loader Track Frames and Ground Pressure
Regarding claim 5, Morbark, LLC in view of Roske teaches all of the elements of the current invention as stated above, and Morbark, LLC also teaches the compact utility loader of claim 4, wherein said tracks extend at least partially underneath said upper portion of said frame (screenshot at 0:10 of video, shown above in FIG. 1 of this office action).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morbark, LLC in view of Buchanan et al. (US 20170233018 A1), hereinafter Buchanan.
Regarding claim 7, Morbank, LLC teaches all of the elements of the current invention as stated above, but does not explicitly teach the compact utility loader of claim 1, further comprising a pair of rotatable sprockets extending from each side of said frame, wherein said sprockets are configured to actuate said tracks. However, this feature is common in the art.
Buchanan teaches a track drive that comprises a pair of rotatable sprockets 70 extending from each side of a vehicle frame, wherein said sprockets are configured to actuate said two endless tracks (FIG. 3A, ¶ [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the pair of rotatable sprockets to actuate the tracks taught by Buchanan with the compact utility loader taught by Morbark, LLC as this is a common way to actuate the endless tracks of a tracked compact utility loader.
Regarding claim 8, Morbark, LLC in view of Buchanan teaches all of the elements of the current invention as stated above and also teaches the compact utility loader of claim 7, wherein said sprockets 70 (of Buchanan) each have a conical shape, with a diameter of each sprocket becoming larger as the sprocket extends from outboard to inboard (see Buchanan, FIG. 3A, ¶ [0035]).
	Regarding claim 9, Morbark, LLC in view of Buchanan teaches all of the elements of the current invention as stated above and also teaches the compact utility loader of claim 8, wherein said sprockets 70 (of Buchanan) engage with their respective tracks at the inboard-most portion of said sprockets (via drive teeth 94 of sprocket 70 of Buchanan, see FIG. 3A, ¶ [0035]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morbark, LLC in view of Buchanan as applied to claim 7 above, and further in view of Sealine et al. (US 6250433 B1), hereinafter Sealine.
Regarding claim 10, Morbark, LLC in view of Buchanan teaches all of the elements of the current invention as stated above, but does not teach the compact utility loader of claim 7, further comprising at least one stop element configured to extend from said frame into selective engagement with one of said sprockets to inhibit rotation of said sprocket.
	Sealine teaches a positive-locking vehicular parking brake 18 including a rotatable disc shaped plate 20 having pin-receiving openings radially spaced apart on the outer periphery of the disc, and a pin 22 that can extend from a vehicle frame out into engagement with one of the pin-receiving openings to prevent rotation of the plate (FIGS. 1, 2(b) and 2(a), col. 5, line 8 – col. 6, line 38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the positive-locking vehicular parking brake taught by Sealine with the compact utility loader taught by Morbark, LLC in view of Roske (with the sprockets 70 taught by Buchanan acting as the plates 20 of Sealine) as this would allow for the additional feature of a parking brake to be added to the compact utility loader.
	Regarding claim 11, Morbark, LLC in view of Buchanan further in view of Sealine teaches all of the elements of the current invention as stated above and also teaches the compact utility loader of claim 10, wherein said stop element (pin 22 of positive-locking vehicular parking brake 18 taught by Sealine) functions as a brake to prevents actuation of said tracks and movement of said compact utility loader (see Sealine, FIGS. 1, 2(b) and 2(a), col. 5, line 8 – col. 6, line 38).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morbark, LLC in view of Buchanan as applied to claim 7 above, and further in view of Roske.
Regarding claim 12, Morbark, LLC in view of Buchanan teaches all of the elements of the current invention as stated above but does not explicitly teach the compact utility loader of claim 7, wherein said frame presents an interior compartment, and wherein said compact utility loader additionally comprises a hydraulic pump positioned within said interior compartment (FIG. 1, ¶ [0016] – [0017]). However, this is a common feature of tracked compact utility loaders.
	Roske teaches a compact utility loader 200 that comprises an interior compartment (not shown), wherein said compact utility loader additionally comprises a hydraulic pump 115, 120 positioned within said interior compartment (FIG. 1, ¶ [0016] – [0017]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the interior compartment comprising a hydraulic pump as taught by Roske with the compact utility loader taught by Morbark, LLC in view of Buchanan as this is a common way to power hydraulic motors used to power drive sprockets to actuate the endless tracks of these types of vehicles.
Regarding claim 13, Morbark, LLC in view of Buchanan teaches all of the elements of the current invention as stated above but does not explicitly teach the compact utility loader of claim 7, wherein said frame presents an interior compartment, and wherein said compact utility loader additionally comprises a pair of hydraulic motors, with each hydraulic motor configured to rotate one of said sprockets. However, the use of hydraulic motors configured to rotate drive sprockets to actuate endless tracks is a common feature of tracked compact utility vehicles.
Roske teaches a compact utility loader 200 that comprises an interior compartment (not shown), wherein said compact utility loader additionally comprises a pair of hydraulic motors 125, 130, with each hydraulic motor configured to rotate one of two drive sprockets 246 (FIG. 1, ¶ [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the interior compartment and pair of hydraulic motors taught by Roske with the compact utility loader taught by Morbark, LLC in view of Buchanan (such that the hydraulic motors rotated the two drive sprockets 70 taught by Buchanan to drive the tracks of Morbark, LLC) as the use of hydraulic motors is a common way to power drive sprockets to rotate endless tracks of tracked compact utility loaders.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morbark, LLC in view of Buchanan further in view of Roske as applied to claim 13 above, and further in view of Thomas et al. (US 9321386 B1), hereinafter Thomas.
Regarding claim 14, Morbark, LLC in view of Buchanan further in view of Roske teaches all of the elements of the current invention as stated above and Morback, LLC also teaches the compact utility loader of claim 13, further comprising an engine (screenshot at 0:28 of video, shown below in FIG. 5 of this office action) but does not teach the compact utility loader of claim 13, further comprising an engine positioned within the interior compartment presented by said frame, wherein said engine is positioned rearward of said motors.
	Thomas teaches a compact utility loader 5 comprising an engine (not shown) positioned within an interior compartment presented by a frame 10, wherein said engine is positioned rearward two hydraulic motors (not shown) (engine is not shown, however ¶ [24] discloses that the engine is mounted on engine bracket 60, which is located rearward of drive opening 30, the center of which is the axis R that the drive mechanism 18 rotates about; drive mechanism 18 including the two hydraulic motors; see FIGS. 4-6 and ¶ [12] and [24]) that power two drive sprockets 22 that actuate two tracks 34.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the motor location (rearward of the hydraulic motors that drive the sprockets) taught by Thomas with the compact utility loader taught by Morbark, LLC in view of Buchanan further in view of Roske as this would allow for the loaders center of gravity to be further rearward, which would increase the lift capacity of the loader.

    PNG
    media_image5.png
    578
    892
    media_image5.png
    Greyscale

FIG. 5 Engine of Compact Utility Loader
	Regarding claim 15, Morbark, LLC in view of Buchanan further in view of Roske further in view of Thomas teaches all of the elements of the current invention as stated above but as modified above does not teach the compact utility loader of claim 14, wherein a center of gravity of said compact utility loader is positioned rearward of a midpoint of a length of said compact utility loader.
	Roske teaches a compact utility loader 200 with a center of gravity CG that is positioned rearward of a midpoint of the length of the compact utility loader (as best understood from FIG. 6 and ¶ [0034] - [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the center of gravity to behind a midpoint of the compact utility loader as taught by Roske with the compact utility loader taught by Morbark, LLC in view of Buchanan further in view of Roske further in view of Thomas as this would increase the life capacity of the machine (as disclosed in Roske, ¶ [0035]).
	Regarding claim 16, Morbark, LLC in view of Buchanan further in view of Roske further in view of Thomas does not explicitly teach that the ratio of the distance between the front of the compact utility loader and the center of gravity and the distance between the rear of the compact utility loader and the center of gravity is within a range of 60:40 to 70:30. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morbark, LLC in view of Buchanan further in view of Roske further in view of Thomas to use a ratio of those two distances within a range of 60:40 to 70:30, so as to achieve an optimal lift capacity (as disclosed in Roske, ¶ [0035], “having the CG of the machine toward the rear of the machine is desirable because it increases the life capacity of the machine”), since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morbark, LLC in view of Buchanan further in view of Roske as applied to claim 14 above, and further in view of Smith (US 6374936 B1).
Regarding claim 17, Morbark, LLC in view of Buchanan further in view of Roske further in view of Thomas teaches all of the elements of the current invention as stated above but does not teach the compact utility loader of claim 14, further comprising a hood rotataby coupled with said frame and configured to selectively provide access to the interior compartment.
	Smith teaches a work vehicle with a plastic hood 60 that rotates to selectively provide access to the vehicles interior compartment (FIG. 3, ¶ [6]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use a plastic hood rotatably coupled to a vehicle frame to selectively provide access to the vehicles interior compartment as taught by Smith with the compact utility loader taught by Morbark, LLC in view of Buchanan further in view of Roske further in view of Thomas to allow for easier access to the interior compartment of the compact utility loader (the hood of Morbark, LLC is secured to the frame via threaded fasteners), while also reducing the weight of the loader (by using a plastic hood in place of a metal one).
	Regarding claim 18, Morbark, LLC in view of Buchanan further in view of Roske further in view of Thomas further in view of Smith teaches all of the elements of the current invention as stated above and also teaches the compact utility loader of claim 17, wherein said hood is formed from plastic (see Smith, FIG. 3, ¶ [6]) and is configured to attenuate noise generated by said compact utility loader (the hood covering the interior compartment would attenuate noise generated within the compartment).
	Regarding claim 19, Morbark, LLC in view of Roske further in view of Thomas further in view of Smith teaches all of the elements of the current invention as stated above and Morbark, LLC also teaches the compact utility loader of claim 18, wherein the noise generated by said compact utility loader is further attenuated by said frame of said compact utility loader being formed with a T-shape (screenshot at 0:10 of Morbark, LLC video, shown above in FIG. 1 of this office action shows the T-shape frame of the loader).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 20, Morbark, LLC in view of Buchanan further in view of Roske and further in view of Thomas teaches the compact utility loader of claim 14, wherein said engine is a diesel engine (screenshot at 0:28 of Morbark, LLC video, shown above in FIG. 5 of this office action), but does not teach wherein said engine includes one or more turbos, and wherein said engine is configured to propel said compact utility loader to a ground speed of at least 4.8 miles per hour (the diesel engine of Morbark, LLC does not include a turbo and the compact utility loader taught by Morbark, LLC has a top speed of 4.5 miles per hour).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can normally be reached Monday-Friday from 10:00 AM – 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611